Citation Nr: 1609652	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower extremity disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 and May 2011 rating decisions of the Huntington, West Virginia, and Atlanta, Georgia, Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  During the hearing, the Veteran confirmed that he revoked his attorney representative's power of attorney and that he intends to proceed with his appeal pro se.

The issue of entitlement to service connection for gout has been recharacterized as service connection of a lower extremity disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a lower extremity disability is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran is not service connected for any disabilities.


CONCLUSION OF LAW

The claim for a TDIU is legally insufficient.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2015).

The RO denied the claim as the Veteran is not service connected for any disabilities.  This is true that service connection is not currently in effect for any disability and the claim, if freestanding, could be denied as a matter of law on that account.

Based on caselaw, however, the Board finds that it lacks jurisdiction to review the RO's May 2011 denial of entitlement to a TDIU as the claim is legally insufficient.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that a "claim" for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities..."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  "In order to be entitled to [a TDIU], the veteran must have already been found to have a disability that is service connected..."  Id. at 452.  Moreover, "[a] TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternative way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule."  Id. at 453 (quoting Norris v. West, 12 Vet. App. 413, 420-21 (1999)).  In summary, the Court succinctly stated that "there is no freestanding claim for TDIU."  Id. at 451.

Accordingly, the present appeal cannot concern the logically down-stream issue of TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Disagreements with ratings and effective dates, including a TDIU, are down-stream elements and it is not legally sufficient to file "claims" for these elements when the up-stream issue of service connection has yet to be granted.  Therefore, in cases when a TDIU "claim" is filed and a veteran has no service-connected disabilities, the claim should be dismissed for lack of jurisdiction to a legally insufficient claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).

To the extent the Veteran contends that a TDIU is warranted based on the disability of the lower extremities that is being remanded, the present TDIU claim is not intertwined with that service connection claim as TDIU is a down-stream matter after service connection is granted.  The Veteran will have an opportunity to seek a TDIU in the future if service connection is granted for a lower extremity disability or any other disability.


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.


REMAND

The evidence of record suggests that the Veteran has a current lower extremity disability that may be related to service.  Specifically, post-service treatment records show a current diagnosis of gout.  See, e.g., Dr. Das Internal Medicine of Griffin (November 7, 2011).  Additionally, in February 2016, the Veteran testified that he has experienced swelling and pain in the lower extremities since he wrenched his ankles in basic training.  He also testified that he has had difficulty warming his feet since he was exposed to cold temperatures while stationed at Fort Lewis, Washington.  Thus, the Board finds that a remand for a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, additional private treatment records should be requested.

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for Internal Medicine of Griffin, as well as any other private healthcare provider that has treated the Veteran's foot and ankle disabilities.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in connection with the lower extremity claim by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to conduct any necessary tests and diagnose any current foot or ankle disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved, including ruling in or ruling out gout.  The examiner must specifically address diagnoses gout by Dr. Das of Internal Medicine of Griffin.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability had its onset during, or is related to, the Veteran's active service.  The examiner is to specifically address the Veteran's report of pain, swelling, and difficulty warming his lower extremities since wrenching his ankles and exposure to cold weather in service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


